Case: 1:19-cv-01378-PAG Doc #: 3 Filed: 06/18/19 1of 2. PagelD #: 20
Case: 1:19-cv-01378-PAG Doc #:2 Filed: 06/14/19 Lof 2. PagelD #: 16

AQ 446 (Rey, 06/92) Surmmons in a Civil Action

 

UNITED STATES DISTRICT COURT
for the

Northern District of Ohio

JAMES EVERETT SHELTON, individually and on
behalf of all those similarly situated
Plaintiffts)
Vv. Civil Action No, 1:19-cv-01378

RESORTCOM INTERNATIONAL, LLC.

Senet Seon Sanat Smwert! Somer eae! Neetel Tcg!” Sanaa Sew See Sopa

Defendant(s)
SUMMONS EN A CIVIL ACTION

To: (Defendant's name and address) RESORTCOM INTERNATIONAL, LLC.
cis Resident Agenis of Nevada, Inc., Registered Agent
7711S. Carson Street, Suite 4
Carson City, NV 89701

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received It) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R, Civ.
P, 12 (a)(2) or 3} —- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Brian K. Murphy

Murray Murphy Moul + Basil LLP
1114 Dublin Road
Columbus, OH 43215

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

SANDY OPACTICH, CLERK OF COURT

Date: — B/14D s/Angela Yesiolowski

 

Signature of Clerk or Deputy Clerk

 
Case: 1:19-cv-01378-PAG Doc #: 3 Filed: 06/18/19 2 of 2. PagelD #: 21
Case: 1:19-cv-01378-PAG Doc #: 2 Filed: O6/14/19 2 of 2. PagelD #17

AQ 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

 

Civ Action No. 1:19-cv-01978

PROOF OF SERVICE
(This section should aof be filed with the court anless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and utle, fam} Resortcom International, LLC

was received by me onfdate? —-ggy/4.4yon1s

EF I personally served the summons on the individual at (place)

 

On {date} ; or

 

(CF I left the summons at the individual’s residence or usual place of abode with (name)

,a person of suitable age and discretion who resides there,

on (date} , and mailed a copy to the individual's last known address; or

BF I served the summons on (name ofindividual) Sara Gonzales, Administrative Assistant + Whe 's
designated by law to accent service of process on behalf of (ame of organization) Resortcom International,

ee te ORME) 94/2019 FOF

C [returned the summons unexecuted because , or

EY Other jspecif}:

My fees are $ for travel and $ for services, for a total of $ 0.00
1 declare under penalty of perjury that this information is true.
A “}
Vin “Z
fi Ag :
EE FPO ee

Date:  o6/17/2019._.

Server ’s signature

.. Mary Magdalene Zsles, Process Server #R-2079-01041

Printed name aad title

105 Mary St. Reno, NV 89909

Server's address

Additional information regarding attempted service, ete:
Additional Documents Served: Class Action Complaint; Civil Cover Sheet:
Consent to Exercise of Jurisdiction by a United States Magistrate Judge; Notice & Order
